Citation Nr: 0201474	
Decision Date: 02/13/02    Archive Date: 02/20/02	

DOCKET NO.  01-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for osteochondritis 
dissecans of the left knee as secondary to service-connected 
right knee disabilities.

2.  Entitlement to an increased (compensable) rating for 
osteochondritis dissecans with chondromalacia of the right 
knee.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1976 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The May 2000 RO decision appealed herein denied service 
connection for osteochondritis dissecans of the left knee as 
secondary to the veteran's service-connected right knee 
disabilities.  When the veteran filed his notice of 
disagreement in August 2000 he indicated specific 
disagreement with denial of this disability.  However, he 
submitted a medical record indicating a relationship between 
degenerative joint disease of the left knee and the veteran's 
service-connected degenerative joint disease of the right 
knee.  The issue of entitlement to service connection for 
degenerative joint disease of the left knee as secondary to 
the veteran's service-connected right knee disabilities is 
not in appellate status and is referred to the RO for its 
consideration.  


FINDINGS OF FACT

1.  The veteran's osteochondritis dissecans of the left knee 
is not etiologically related to his service-connected right 
knee disabilities.

2.  The osteochondritis dissecans with chondromalacia of the 
right knee is not currently manifested by subluxation, 
instability, or other impairment.  

3.  The degenerative joint disease of the right knee is 
manifested by full range of motion with pain.  


CONCLUSIONS OF LAW

1.  Osteochondritis dissecans of the left knee is not 
proximately due to or the result of, or been chronically 
worsened by, service-connected right knee disabilities.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

2.  The criteria for a compensable evaluation for 
osteochondritis dissecans with chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5257 (2001).  

3.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, and 5103A; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5003, 5010, 5256, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duties to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the Board 
observes that the veteran has been afforded multiple VA 
examinations and VA treatment records have been obtained.  
The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case, 
advising them of the evidence considered, governing legal 
authority, the evidence necessary to establish entitlement to 
the benefit sought on appeal, as well as the reasons for the 
denials.  They have also been provided with information 
concerning the VCAA and the veteran has indicated that he 
does not desire a personal hearing, and has requested that 
the appeal be certified to the Board.  Although the claim of 
entitlement to service connection for osteochondritis 
dissecans on a secondary basis was originally denied as not 
well grounded, the RO subsequently adjudicated this issue on 
the merits, affording the veteran an examination as well as 
undertaking all indicated development.  Therefore, the VA has 
complied with the VCAA and the Board concludes that it may 
now proceed, without prejudice to the veteran, because there 
is no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Service Connection Left Knee

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

As noted in the Introduction, the issue of entitlement to 
service connection for degenerative joint disease of the left 
knee on a secondary basis has been referred to the RO for its 
consideration.  The Board's decision herein is limited to the 
appeal relating to denial of service connection for 
osteochondritis dissecans of the left knee as secondary to 
the veteran's service-connected right knee disability.  
Service connection has been established for the veteran's 
right knee for degenerative joint disease, evaluated as 
10 percent disabling and osteochondritis dissecans with 
chondromalacia, evaluated as noncompensably disabling.  

VA medical records reflect that the veteran underwent surgery 
on the left knee for osteochondritis dissecans in December 
1999.  

It is asserted that the osteochondritis dissecans of the left 
knee occurred as a result of the veteran favoring his 
service-connected right knee.  There are two items of 
evidence that are probative of the determination of whether 
the veteran's osteochondritis dissecans of the left knee is 
proximately due to or the result of, or been chronically 
worsened by, his service-connected right knee disability.  

The first of these items is the report of a February 2001 VA 
orthopedic examination.  The examiner was specifically 
requested to determine if there was any causal relationship 
between the osteochondritis dissecans of the left knee and 
the service-connected right knee disabilities.  The diagnosis 
included status postoperative arthroscopic chondroplasties of 
both knees for osteochondritis dissecans.  The examiner 
commented that the exact etiology of osteochondritis 
dissecans was open to debate, but for the most part was 
considered a circulation deficiency.  The examiner offered 
the opinion that the symptoms of the left knee were 
developmental in origin and not secondary to the veteran's 
right knee disability.  

The second item is an April 12, 2001, VA treatment record 
which reflects that the veteran's complaints of pain of the 
left knee could be sympathetic to the right knee due to 
altered gait.  

The February 2001 VA examination will be accorded large 
probative weight because the examiner conducted a full and 
complete examination of the veteran and offered an opinion 
regarding the etiology of the veteran's osteochondritis 
dissecans of the left knee in direct response to a question 
relating thereto.  The April 12, 2001, VA treatment record 
will be afforded small probative weight because, while it 
indicates that complaints of pain of the left knee could be 
sympathetic to the right knee due to altered gait, it 
indicates an assessment of degenerative joint disease of the 
right knee, and does not indicate an assessment with respect 
to any disability of the left knee.  Therefore, it does not 
indicate whether the complaints of pain in the left knee are 
related to the veteran's osteochondritis dissecans or not.  

On the basis of the evidence of record and the probative 
weights assigned thereto, a preponderance of the evidence is 
against a finding that the veteran's osteochondritis 
dissecans of the left knee is proximately due to or the 
result of, or been chronically worsened by, the veteran's 
service-connected osteochondritis dissecans with 
chondromalacia of the right knee and degenerative joint 
disease of the right knee.

The veteran has asserted that a July 2000 VA treatment record 
supports his claim for service connection for osteochondritis 
dissecans of the left knee.  The July 2000 VA treatment 
record referred to reflects a physician's opinion that it is 
likely that the right knee degenerative joint disease is 
related to the left knee degenerative joint disease.  This 
record is not probative to the current issue on appeal 
relating to osteochondritis dissecans of the left knee 
because this record refers to degenerative joint disease of 
the left knee.  As noted previously, the issue of entitlement 
to service connection for degenerative joint disease of the 
left knee on a secondary basis has been referred to the RO 
for its consideration.  Since the July 2000 VA treatment 
record does not address the existence or etiology of 
osteochondritis dissecans of the left knee, it is not 
probative in the current appeal in determining any 
relationship between osteochondritis dissecans of the left 
knee and the veteran's service-connected right knee 
disabilities.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations except as noted below, 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Osteochondritis dissecans and chondromalacia, right knee

The report of a February 2000 VA orthopedic examination 
reflects that the veteran reported that his right knee ached 
especially during cold weather.  He reported that it was 
still stiff when he had to bend it beyond 90 degrees.  There 
had been no history of locking but he complained that the 
right knee frequently caught.  He had no complaints of 
swelling, instability, or crepitation.  The veteran did not 
appear to be in any acute distress but he walked with a limp 
favoring his left lower extremity.  The right knee had a 
normal contour and there was no evidence of joint effusion.  
There was no evidence of any swelling and no localized 
tenderness over the joint spaces.  Patellar compression did 
not elicit pain.  The veteran did have some mild crepitation 
on movement but it was inconsistent and subsided with 
repeated movements.  The cruciate and collateral ligaments 
were intact.  His circulation, sensation, and reflexes were 
intact.  X-rays of the right knee revealed a 4-centimeter-
long area of calcification in the medial collateral ligament 
adjacent to the medial femoral condyle.  There were no 
abnormalities about the right patella.  Joint spaces were 
well maintained and there were no arthritic changes 
identified.  The diagnosis was status post arthroscopic 
debridement of the right knee for osteochondritis dissecans 
and chondromalacia.  The examiner commented that there had 
been marked improvement in the veteran's physical findings 
since his last examination.

The report of a February 2001 VA orthopedic examination 
reflects that the veteran reported that his right knee hurt 
all the time.  He indicated that his knee pain was aggravated 
and precipitated by prolonged sitting, prolonged standing, 
and heavy lifting.  He reported that he currently worked 8 
hours per day with 5 to 6 hours of each day spent walking.  
He indicated that after work his right knee would feel stiff.  
He had no complaints of swelling, locking, or instability in 
the right knee.  He reported that the pain in the right knee 
was 10 out of 10.  The veteran did not appear to be in any 
acute or chronic distress.  The right knee had a normal 
contour and there was no evidence of joint effusion or 
significant swelling.  Range of motion of the right knee was 
full.  There was no evidence of any crepitation in the right 
knee.  Collateral and cruciate ligaments were intact, as were 
reflexes, sensation, and circulation in the right lower 
extremity.  The diagnoses included status postoperative 
arthroscopic chondroplasties of the right knee for 
osteochondritis dissecans.  The examiner indicated that the 
veteran's symptoms were out of proportion to his objective 
clinical findings.  

VA treatment records, dated in 2001, indicate that the 
veteran was seen with complaints relating to his right knee 
and given injections. 

The veteran's service-connected osteochondritis dissecans 
with chondromalacia of the right knee has been evaluated 
under the provisions of Diagnostic Code 5257 of the Rating 
Schedule.  Diagnostic Code 5257 provides that a 10 percent 
evaluation will be assigned where there is other impairment 
of the knee with recurrent subluxation or lateral instability 
that is slight.  Where the symptoms are moderate a 20 percent 
evaluation will be assigned and where they are severe a 
30 percent evaluation will be assigned.  

There is no competent medical evidence indicating that the 
veteran experiences recurrent subluxation or lateral 
instability.  The competent medical evidence indicates that 
his ligaments are intact and that he does not experience any 
instability or subluxation.  His pain on motion has been 
separately evaluated as degenerative joint disease of the 
right knee.  In the absence of any competent medical evidence 
indicating that the veteran has other impairment of the knee 
that is separate from the pain he experiences on range of 
motion that is related to his degenerative joint disease and 
competent medical evidence indicating that there is no other 
impairment, including no subluxation or instability, a 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 5257.  




Degenerative joint disease, right knee

The medical evidence relating to the veteran's right knee has 
been set forth above.  His degenerative joint disease of the 
right knee has been evaluated under the provisions of 
Diagnostic Codes 5003, 5010, 5260, and 5261.  In addition to 
these diagnostic codes, the disabling factors under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, have been considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995), setting forth the requirements 
that 38 C.F.R. §§ 4.40, 4.45, be considered.  Where arthritis 
of a knee is identified by X-ray and there is painful motion, 
a 10 percent rating is warranted.  38 C.F.R. § 4.59; 
VAOPGCPREC 9-98; See Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  The RO has awarded the veteran a 10 percent 
evaluation on this basis.

In order for the veteran to be awarded an evaluation greater 
than 10 percent for degenerative joint disease of the right 
knee, limitation of flexion or extension, as required by 
Diagnostic Codes 5260 or 5261, would need to be demonstrated.  
Diagnostic Code 5260 provides that flexion limited to 45 
degrees warrants a 10 percent evaluation.  Flexion that is 
limited to 30 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5261 provides that extension that is limited 
to 10 degrees warrants a 10 percent evaluation.  Extension 
that is limited to 15 degrees warrants a 20 percent 
evaluation.  

There is competent medical evidence indicating that the 
veteran has full range of motion of the right knee without 
any limitation of flexion or extension.  There is no 
competent medical evidence indicating that the veteran 
experiences any limitation of motion of the right knee.  
While the veteran has reported pain, he has indicated that 
this pain is constant and reported that his pain was 10 out 
of 10 at the time of the February 2001 VA examination.  
However, at the time of that examination he continued to have 
full range of motion of the right knee.  Therefore, the Board 
concludes that, even with consideration of the veteran's 
complaints of pain, he continues to have full range of 
motion.  There is no indication that he experiences any 
greater limitation of motion due to weakness or fatigability.  
In light of competent medical evidence indicating that the 
veteran continues to experience full range of motion even 
with consideration of the factors set forth in DeLuca, and no 
competent medical evidence indicating that there is any 
limitation of motion of the right knee even with 
consideration of these factors, a preponderance of the 
evidence is against a finding that the veteran experiences 
limitation of flexion or extension sufficient to warrant an 
evaluation greater than the 10 percent assigned.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than 10 percent for degenerative joint 
disease of the right knee.

The record indicates that the veteran has undergone 
arthroscopic debridement of the right knee for his service-
connected osteochondritis dissecans.  The competent medical 
evidence indicates that these scars are old and well healed 
and there is no competent medical evidence indicating that 
they are superficial, poorly nourished, have repeated 
ulceration, are tender and painful on objective 
demonstration, or limit the function of any part.  Therefore, 
a preponderance of the evidence is against a separate 
evaluation for the scars on the right knee as contemplated by 
Esteban v. Brown, 6 Vet. App. 259 (1994).  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (2001).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected right knee disabilities or that these 
disabilities have caused marked interference with his 
employability.  The veteran continues to work full time.  




ORDER

Service connection for osteochondritis dissecans of the left 
knee as secondary to service-connected right knee 
disabilities is denied.  

A compensable evaluation for osteochondritis dissecans with 
chondromalacia of the right knee is denied.

An evaluation greater than 10 percent for degenerative joint 
disease of the right knee is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

